Citation Nr: 1019270	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran's DD Form 214 shows active duty service from 
January 1995 to April 1996, and for an additional 14 years, 8 
months, and 16 days

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued the Veteran's 10 percent 
disability rating for osteoarthritis of the lumbar spine at 
L5-S1.

In a May 2009 rating decision, the RO increased the 
evaluation for the Veteran's osteoarthritis of the lumbar 
spine at L5-S1 to 20 percent, effective March 30, 2007-the 
date of the Veteran's claim for an increased rating.  As that 
award was not a complete grant of benefits, the issue remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2010, the Veteran, through his representative, 
waived RO consideration of the evidence submitted following 
the most recent review by the Agency of Original Jurisdiction 
(AOJ).  38 C.F.R. § 20.1304(c) (2009).

In March 2010, the Veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge (video conference 
hearing); a copy of the transcript is associated with the 
record.

In July 2009, the Veteran, through his representative, filed 
a claim for service connection for bilateral radiculopathy 
and sciatica in his lower extremities, as secondary to his 
service-connected osteoarthritis of the lumbar spine.  
However, as the Veterans Law Judge explained at page 4 of the 
March 2010 hearing, all neurological impairments of the lower 
extremities are encompassed in his rating for osteoarthritis 
of the lumbar spine.  Consequently, no separate claim for 
service connection is necessary.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242, Note 1.


FINDINGS OF FACT

1.  Competent medical evidence shows the Veteran's service-
connected osteoarthritis of the lumbar spine is mild.  

2.  The findings of forward flexion of the Veteran's 
thoracolumbar spine to 30 degrees or less do not accurately 
reflect the actual severity and functional limitations of his 
current situation, because they are based on intentional 
magnifications.

3.  The Veteran's claimed incapacitating attacks do not 
include bed rest prescribed by a physician and treatment by a 
physician.

4.  Under the current criteria, the Veteran's service-
connected osteoarthritis, even with consideration of his 
complaints of pain and other functional loss, has not been 
shown by competent evidence to cause forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

5.  The Veteran's service-connected osteoarthritis of the 
lumbar spine has not been found by testing to be 
characterized by neurological manifestations.

6.  The Veteran's service-connected osteoarthritis of the 
lumbar spine has not been found by testing to be 
characterized by gout.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected osteoarthritis of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5242 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

An April 2007 letter, provided to the Veteran before the 
September 2007 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his claim, what VA would do and had done, 
and what evidence he should provide.  The April 2007 letter 
also informed the Veteran that it was his responsibility to 
help VA obtain medical evidence or other non-government 
records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in April 2007.

With respect to the Veteran's claim for an increased rating 
for his lumbar spine  disability, the Federal Circuit has 
held that VA's duty to notify, codified at 38 U.S.C.A. § 
5103(a), does not require it to provide notice of alternative 
diagnostic codes, or to solicit evidence of the impact of the 
Veteran's claimed disability on his daily life.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records, VA 
treatment records, and available private treatment records.  
The Veteran was also provided the opportunity to present 
testimony at a hearing on appeal before the undersigned 
Veterans Law Judge.  Thus, the Board considers the VA's duty 
to assist satisfied.  Accordingly, the Board finds that no 
further assistance to the Veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A (2009).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5242 and the General Rating Formula for 
Diseases and Injuries of the Spine, a 20 percent disability 
rating applies where the Veteran has forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, the combined range of 
motion of the cervical spine is not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating applies where the Veteran has 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.

A 40 percent disability rating applies where the Veteran has 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine is 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

A 50 percent disability rating applies where the Veteran has 
unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating applies where the Veteran has 
unfavorable ankylosis of the entire spine.

Pursuant to Note 1, any associated objective neurologic 
abnormalities are to be evaluated separately, under an 
appropriate diagnostic code.  Neurological conditions are 
rated under 38 C.F.R. § 4.124a.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
rating applies where the Veteran has incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 60 percent disability 
rating applies where the Veteran has incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires (1) bed rest prescribed by a physician, and (2) 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

The Veteran contends in his March 2007 claim that his 
degenerative arthritis of the spine has gotten worse, and 
that his "pain now goes down [to the] back of my legs."  
The Veteran notes that he has "extreme pain" when sitting 
down and standing up, and states that he has had handicapped-
accessible installations placed in his bathroom.  In his June 
2008 substantive appeal, the Veteran noted that he had 
received multiple shots from VA clinicians for his back pain; 
he further requested that his disability rating be increased 
to 100 percent.

At his March 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran's representative asserted that the Veteran 
has limitation of forward flexion of the thoracolumbar spine 
to 30 degrees, which warrants a 40 percent evaluation.  See 
p. 4.  The Veteran further alleged that his doctor had 
diagnosed him with sciatica and gout.  Id. at pp. 5, 11.  
Additionally, he alleged that he is constantly in pain, and 
has incapacitating attacks 2 to 4 times per month-equating 
to 4 to 6 weeks out of the past 12 months-with each 
incapacitating episode lasting 2 to 4 days.  Id. at pp. 6-7, 
10.  On that basis, the Veteran's representative asserted 
that the Veteran should be rated as 60 percent disabled under 
the rating for intervertebral disc syndrome.  Id. at p. 7.  
The Veteran further alleged that he has pain and spasms in 
his left leg, which he associates with his back condition.  
Id. at pp. 7-8.  At the conclusion of the hearing, the 
Veteran's representative asked that the Veteran be considered 
unemployable.  Id. at p. 12.

In March 2007, a VA clinician provided the Veteran with a 
cane for assistance with ambulation.

The Veteran's private physician, C.A. Nester, Jr., M.D., 
diagnosed the Veteran with low back pain in August 2007, and 
opined that the Veteran is completely disabled and unable to 
do full-time work.  He further found tenderness, spasms, and 
pain in the left side paraspinous muscles at L4-L5 with 
straightening of lumbar lordosis, and left root neuropathy.  
Dr. Nester further found that the Veteran had weakness of the 
left thigh; atrophy of the left thigh muscles; a stabbing 
pain in the left calf and thigh; and decreased left leg 
sensation, confirmed by a filament test.  The Veteran had 25 
degrees of flexion at his waist (forward flexion), limited by 
pain; lateral bending (lateral flexion) to 20 degrees 
bilaterally, limited by pain; and rotation of the spine to 25 
degrees, limited by pain.  Dr. Nester indicated that the 
Veteran was not a malingerer.

In August 2008, Dr. Nester again diagnosed the Veteran with 
low back pain, and opined that he was unable to work.  He 
found that the Veteran had osteoarthritic pain in his lower 
back, and pain in his left leg.  Dr. Nester again indicated 
that the Veteran was not a malingerer.

The Veteran received a magnetic resonance imaging (MRI) test 
from a VA radiologist, who diagnosed the Veteran with 
straightening of the lumbar spine, degenerative disc disease 
at L5-S1, and narrowing of the spinal canal and neural 
foramina in September 2008.  Specifically, the Veteran had 
mild left facet joint osteoarthropathy resulting in mild 
narrowing of the left neural foramen at L3-L4; mild bilateral 
facet joint osteoarthropathy and a minimal diffuse disc 
bulge, resulting in minimal narrowing of the spinal canal and 
minimal narrowing of the neural foramina bilaterally, at L4-
L5; and mild bilateral facet joint osteoarthropathy and a 
mild diffuse disc bulge resulting in mild narrowing of the 
spinal canal and mild narrowing of the left neural foramen at 
L5-S1.

In November 2008, a VA clinician diagnosed the Veteran with 
degenerative joint disease of the spine.

The Veteran was provided with a VA examination of his spine 
in April 2009.  The examiner reviewed the claims file, 
including Dr. Nester's findings and the Veteran's VA 
electronic medical record.  The Veteran reported that he had 
a constant spasm of pain in his lower back.  He also reported 
an increase in the severity and duration of pain in his left 
posterior leg, extending down to the calf, as well as 
numbness and tingling there.  The Veteran reported wearing a 
lumbar corset and using a cane.  He noted that he has grab 
bars and hand rails installed in his bathroom, and is unable 
to go on recreational outings or go grocery shopping.  He 
stated that he has been unemployed due to his back pain since 
2005.  Prior to the physical examination, the VA examiner 
"observed [the Veteran] bend over from a standing position 
(while leaning on his cane) and retrieve a dropped object 
from the floor without apparent pain or difficulty."  On 
examination, the VA examiner found that the Veteran had a 
severe bilateral paravertebral muscle spasm with tenderness 
to palpation and percussion over the lower lumbar spine from 
L4 to S1.  A straight leg raising test from the supine 
position was positive for left thigh pain at 60 degrees, and 
right thigh pain at 50 degrees.  From the sitting position, 
the Veteran resisted straight leg raising above 90 degrees 
bilaterally.  The examiner found that "range of motion of 
the lumbar spine tested from a standing position was 
extremely limited with the Veteran showing limited effort.  
Standing forward flexion of the lumbar spine was limited to 
55 degrees, with the Veteran complaining of pain starting at 
30 degrees, although he had previously been observed by this 
examiner to be able to sit in the exam room chair with his 
lumbar spine and hips flexed at a 90 degree position.  
Extension of the lumbar spine was limited to 5 degrees with 
the Veteran complaining of pain at that endpoint.  Left 
lateral flexion was limited to 20 degrees with pain at that 
endpoint.  Right lateral flexion was limited to 18 degrees 
with pain at that endpoint.  The Veteran did not cooperate 
fully with lateral rotational testing, with very poor effort 
and movement of perhaps 5-10 degrees leftward and rightward 
on that testing with complaints of severe pain at those 
endpoints.  There was no evidence of further limitation of 
motion due to pain, weakness, stiffness, or fatigability on 
repetitive testing."  The examiner further found that the 
Waddell's axial loading test was positive for complaints of 
lumbar spine pain, "indicating some degree of magnification 
of symptoms."  The examiner diagnosed the Veteran with mild 
osteoarthritis of the lumbar spine.  He further opined that 
"the Veteran gave variable effort during today's physical 
examination of the lumbar spine and lower extremities, with 
signs of magnification of symptoms, so it is likely that the 
measured strength and range of motion testing outcomes listed 
above do not accurately reflect the actual severity and 
functional limitations of his current situation."

A VA physician took x-rays of the Veteran's lumbosacral spine 
in November 2009.  He found that the Veteran's lumbar 
vertebral bodies revealed that the heights and alignment were 
well-maintained.  Intervertebral discs revealed mild diffuse 
degenerative disc changes, which were more advanced at L5-S1.  
There was no evidence of spondylolysis or focal osseous 
lesions.

In December 2009, testing by a VA clinician revealed that the 
Veteran's uric acid levels were between 3.5 and 8.5 mg/dL.  A 
note following the test results stated that uric acid levels 
above 7.0 mg/dL are associated with development of gout, with 
sustained higher levels significantly increasing the risk of 
contracting gout.  However, there is no evidence that the 
Veteran was diagnosed with gout.

Where, as here, conflicting medical opinions are of record, 
the Board can ascribe greater probative weight to one opinion 
over another, provided that a rational basis is given.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999).  Greater weight may be placed on one 
clinician's opinion than another's based on the reasoning in 
the opinions, and whether and to what extent the clinicians 
reviewed the Veteran's prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board finds four rational bases for ascribing greater 
probative weight to the April 2009 VA examiner's opinion that 
the Veteran magnified his symptoms, thereby making it 
"likely that the measured strength and range of motion 
testing outcomes listed above do not accurately reflect the 
actual severity and functional limitations of his current 
situation."  First, the VA examiner personally "observed 
[the Veteran] bend over from a standing position (while 
leaning on his cane) and retrieve a dropped object from the 
floor without apparent pain or difficulty."  Second, the VA 
examiner noted in his report that although "standing forward 
flexion of the lumbar spine was limited to 55 degrees, with 
the Veteran complaining of pain starting at 30 degrees," the 
Veteran "had previously been observed by this examiner to be 
able to sit in the exam room chair with his lumbar spine and 
hips flexed at a 90 degree position."  Third, the VA 
examiner performed a Waddell's axial loading test, the 
results of which, according to the VA examiner, "indicat[ed] 
some degree of magnification of symptoms" by the Veteran.  
By contrast, although Dr. Nester found that the Veteran had 
forward flexion to only 25 degrees and indicated that the 
Veteran was not a malingerer, he offered no rationale to 
support that conclusion.  Fourth, unlike the April 2009 VA 
examiner, who reviewed the Veteran's claims file, Dr. Nester 
gave no indication of having done so.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (review of the claims folder is 
significant since opinions provided are based on the correct 
facts); cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a lack of review of a VA claims file does not render 
a medical opinion incompetent.)  Notably, the Veteran's 
claims file included the results of the aforementioned 
September 2008 MRI testing, which the VA examiner 
incorporated into his examination report.  For those four 
reasons, the Board finds that the April 2009 VA examiner's 
opinion that the Veteran intentionally magnified his 
limitation of range of motion on forward flexion is more 
probative than Dr. Nester's opinion to the contrary.  
Because, as the April 2009 VA examiner opined, the "range of 
motion testing outcomes listed above do not accurately 
reflect the actual severity and functional limitations of his 
current situation" due to the Veteran's intentional 
magnifications, he is not entitled to a disability rating of 
40 percent for forward flexion of the thoracolumbar spine of 
30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board further finds that the Veteran is ineligible for a 
rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Although the 
Veteran reported at his March 2010 hearing before the 
undersigned Veterans Law Judge, at pp. 6-7, that he has had 
incapacitating attacks for four to six weeks during the past 
12 months, there is no competent medical evidence of record 
showing that he received treatment and physician-prescribed 
bedrest for those episodes.  Consequently, a rating based on 
incapacitating episodes is inapplicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The Veteran contends that he should receive a separate rating 
for neurological manifestations in his left leg, to include 
sciatica (see March 2010 Board hearing at pp. 4, 5, and 11).  
Dr. Nester, in August 2007, diagnosed the Veteran with left 
root neuropathy.  However, no diagnosis of sciatica is of 
record.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a 
layperson's account of what a clinician purportedly said is 
too attenuated to constitute medical evidence).  Moreover, 
Dr. Nester's conclusion is not accompanied by any nerve 
testing or rationale.  Most significantly, the VA examiner, 
in April 2009, did not find any evidence of neurological 
manifestations resulting from the Veteran's service-connected 
spine.  Consequently, no separate rating for neurological 
manifestations is applicable here.

With respect to the Veteran's contention that he was 
diagnosed with and should be rated for gout (see March 2010 
Board hearing at pp. 5, 11), the Board finds no diagnosis of 
that condition during the pendency of his claim.  See 
Robinette, supra.  As noted above, although VA testing in 
December 2009 revealed that the Veteran's uric acid levels 
were between 3.5 and 8.5 mg/dL, and a note following the test 
results stated that uric acid levels above 7.0 mg/dL are 
associated with development of gout, there is no evidence 
that the Veteran was diagnosed with gout.  The finding of 
increased risk factors for a condition, such as gout, is 
insufficient evidence of an actual diagnosis of that 
condition.

Regarding the Veteran's request to be considered unemployable 
(see March 2010 Board hearing at p. 12), the Board finds that 
a finding of total disability rating based on individual 
unemployability (TDIU) is not warranted in this case.  If the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
service-connected disability for which an increased rating is 
sought, then part and parcel with the increased rating claim 
is the issue of whether a TDIU is warranted as a result of 
that disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  In this case, the evidence of record does not 
reasonably raise the question of whether the Veteran is 
unemployable due to his service-connected lumbar spine 
disability; rather, the most probative evidence of record 
shows that the Veteran has mild osteoarthritis of the lumbar 
spine.  Consequently, neither a rating nor a remand for TDIU 
is warranted in this case.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, at no point did the Veteran's service-connected 
osteoarthritis of the lumbar spine fall within any criteria 
warranting more than a 20 percent evaluation.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
osteoarthritis of the lumbar spine might be warranted for any 
period of time during the pendency of this appeal.  However, 
there is no evidence that the Veteran's osteoarthritis of the 
lumbar spine has been persistently more severe than the 
extent of disabilities contemplated under the assigned rating 
of 20 percent at any time.

The Board has considered the issue of whether the Veteran's 
osteoarthritis of the lumbar spine, standing alone, presents 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  In this case, there is no evidence that the 
Veteran's mild osteoarthritis of the lumbar spine has either 
resulted in frequent hospitalizations or interfered with his 
employment beyond the contemplated 20 percent disability 
rating.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

A disability rating in excess of 20 percent for 
osteoarthritis of the lumbar spine is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


